DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilschak et al. (hereinafter Bil) "A Quick Introduction to Version . 
Regarding claim 1, Bil teaches receiving, by an online system from a content provider, a draft for a content item (Bil [FIG.2] C) As you continue to add and change files (drafts), you should regularly add and commit those changes )					associated with a plurality of content objects, the draft associated with a plurality of draft fragments, each draft fragment comprising a modification to a field of a content object of the plurality of content objects; ( Bil [FIG.2] (C) As you continue to add and change files, you should regularly add and commit those changes. Here, an additional commit was done, and the commit (draft fragment) log now shows two commit identifiers: d75es (from step B) and f658t (the new commit). Each commit will generate a unique identifier, which can be examined in reverse Chronological order using git log; [pg.5] commit (draft fragment) a snapshot of changes made to the staged file(s); (verb) to save a snapshot of changes made to the staged file(s) )				but lacks analyzing the plurality of draft fragments associated with the draft; determining whether there is a conflict in the draft based on the analysis of the draft fragments; responsive to detecting a conflict in the draft, resolving the conflict in the draft of the content item; and publishing the draft by modifying one or more content objects according to one or more draft fragments of the plurality of draft fragments based on the order												However Hampton teaches analyzing the plurality of draft fragments associated with the draft to identify one or more changes in any field, wherein the one or more changes comprises at least one of a deletion, subtraction, or modification; determining whether there is a conflict in the draft based on the identified one or more changes during the analysis of the draft fragments; responsive to detecting a conflict in the draft, resolving the conflict in the draft of the content item; ( Hampton [0078] In this way, for example, IWE process 20 may facilitate checking (analyzing) fields for errors (conflicts) without necessarily submitting an entire form for full error checking or validation and/or otherwise submitting multiple fields for error checking For example, as a user edits particular content within a webpage (draft fragment or commit) the user may commit certain fields for rendering (and/or intermediate error checking) before he has finished editing various other fields. Similarly, if a user is creating new content, he may desire to commit various of the new fields for rendering (and/or intermediate error checking) even though all fields within the new content may not be complete. As such, for example, it may be useful for IWE process 20 to selectively identify 234 errors associated only with fields that have been committed for rendering (e.g., as opposed to all the fields within an editable region) as well as, for example, related fields that have not been edited, have been previously checked for errors, and so on. In this way, for example, IWE process 20 may facilitate users editing content with multiple related (and/or unrelated) fields without necessarily generating error messages for the entire content after each (partial) edit is committed for rendering. In certain embodiments, when content is finally submitted for publication, IWE process 20 (and/or another process or application) may facilitate a full validation of the webpage (i.e., a complete error checking), with a created 222 draft of edited content and publishing the draft by modifying one or more content objects according to one or more draft fragments of the plurality of draft fragments based on the order ; here it is important to note that the plurality of draft fragments and the order have already been established by Bil in the primary citation, Hampton is a combination to show the resolution and publication ( Hampton [0051] For example in certain embodiments, action buttons representing commands to commit edits to be saved to a draft, to submit changes for publication, to discard changes, and so on, may not be visible when a user is not actively editing a particular field. IWE process 20 may further provide 204 as part of an indicator identifying editable regions (or otherwise provide, e.g., as part of a editing toolbar) various information, including the title of an editable region, the title of a field or an item of content being edited, and so on. [0078] when content is finally submitted for publication, IWE process 20 (and/or another process or application) may facilitate a full validation of the webpage (i.e., a complete error checking), with a created 222 draft of edited content being prevented from entering the publishing workflow until any identified errors are corrected (hence from this last sentence we can conclude the conflicts are resolved and then published) )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bil’s Draft Fragment methods and make the addition of Hamption draft edit checking methods in order to create a more 		However Bjorg teaches with a plurality of content objects arranged in hierarchical structure, ordering the draft data of the plurality of draft data into an order to be published based on position within the hierarchical structure of the content object associated with each draft data (Bjorg [0011] According to a preferred embodiment of the invention, a system for live editing and publishing of documents within a content management system using a hybrid draft authorization workflow, comprising a content workflow server computer comprising a processor, a memory, and a plurality of programming instructions stored in the memory and operable on the processor, wherein the plurality of programming instructions is configured to: assign and responsive to the ordering publishing the draft by modifying in a sequence based on the order one or more content objects according to each draft data of the plurality of draft data by, for each of the plurality of draft data in the order to be published: applying the modification of the draft data to the associated content object of the plurality of content objects. (Bjorg [0011] According to a preferred embodiment of the invention, a system for live editing and publishing of documents within a content management system using a hybrid draft authorization workflow, comprising a content workflow server computer comprising a processor, a memory, and a plurality of programming instructions stored in the memory and operable on the processor, wherein the plurality of programming instructions is configured to: assign permissions for device protocols and accessibility to pages; create a page from a draft template, a blank page or an existing page as specified; store the page for future use in a draft database or a published database; organize pages in a hybrid-draft hierarchy; access stored pages from the draft database or published database for editing; and publish pages to the content management system is disclosed  [0013] live editing and publishing content using a hybrid draft authorization workflow featured in an authoring component of a content management system in a real-time working environment...changes made to selected content is logged in the version control database; changes may include editing, reviewing, adding, deleting, formatting, cancelling and/or attaching files resulting in a new page; authorization to publish is assigned by roles and permissions; page and page attribute changes are collected and prepared for publishing, and if publishing is authorized, publishing may commence; the published page and its attributes are indexed and stored in the version control database; otherwise changes to pages and/or attributes are discarded or cancelled, however, in either case, changes to pages and/or attributes are logged and stored in a version control database hierarchy, in either a draft stack or a published stack, for future access via the search function, is disclosed. [0052] contains more details on the draft resolving … based on at least a variety of priority factors to determine priority and order of changes to implement; wherein the variety of priority factors and order of changes to implement is used to determine multiple series of content items to be implemented sequentially or select changes to be implemented in parallel;  (Duffy [0047] The pre-determined commit order is used at runtime to aid in determining an order in which to commit the plurality of transactions in the transactional memory system (stage 246). The pre-determined commit order is used to aid in resolving conflicts occurring between two or more of the plurality of transactions (stage 248). The process ends at end point 250. [45-50] goes into detail on determining the priority/order of the changes/transactions) the transactions can represent "content items"								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods/systems and make the addition of Duffy in order to provide a more efficient and effective way to apply transactions/changes (Duffy  [0003] While typical STM systems have many advantages, they still require the programmer to be careful in avoiding unintended memory access orderings. For example, the order in which transactions are committed  [0022] FIG. 11 is a process flow diagram for one implementation of the system of FIG. 1 that illustrates the stages involved in reducing an amount of wasted work by using a commit arbitrator in a transactional memory system.... [0047] the pre-determined commit order is used at runtime to aid in determining an order in which to commit the plurality of transactions in the transactional memory system (stage 246). The pre-determined commit order is used to aid in resolving conflicts occurring between two or more of the plurality of transactions (stage 248). The process ends at end point 250. [45-50] goes into detail on determining the priority/order of the changes/transactions)	
Corresponding product claim 11 and system claim 21 are rejected similarly as claim 1 above. Additional limitations: Processor, Memory (Hampton [0034] processor; memory).
Regarding claim 2, the combination of Hampton, Bjorg, Duffy and Bil teach The method of claim 1, where the draft is identified by a unique identification, the draft has a plurality of fields, and each field has at least one value. (Hampton [0006] The indicator associated with the editable region may include one or more of a field label , help text, and a control for editing a field included within the editable region. The in-line 
Corresponding product claim 12 is rejected similarly as claim 2 above.
Regarding claim 3, the combination of Hampton, Bjorg, Duffy and Bil teach The method of claim 1, where a draft fragment associated with the draft is identified by a unique identification, the draft fragment has a plurality of fields, and each field has a value. (Hampton [0006] The indicator associated with the editable region may include one or more of a field label , help text, and a control for editing a field (hence it has a value to edit)  included within the editable region. The in-line edit may include creation of new content associated with the editable region. The in-line edit may include an edit to existing content associated with the editable region. The operations may include creating an edited content draft including the new content. The operations may include enabling in-line editing with respect to the edited content draft. The 
Corresponding product claim 13 is rejected similarly as claim 3 above.
Regarding claim 9, the combination of Hampton, Bjorg, Duffy and Bil teach The method of claim 1, further comprising selecting a first subset of draft fragments of the plurality of draft fragments for publication based on the analysis, wherein publishing the draft and selected one or more draft fragments comprises publishing the draft and the first subset of draft fragments. ( Hampton [0051] For example in certain embodiments, action buttons representing commands to commit edits to be saved to a draft, to submit changes for publication, to discard changes, and so on, may not be visible when a user is not actively editing a particular field. IWE process 20 may further provide 204 as part of an indicator identifying editable regions (or otherwise provide, e.g., as part of a editing toolbar) various information, including the title of an editable region, the title of a field or an item of content being edited, and so on; [0078] In this way, for example, IWE process 20 may facilitate checking fields for errors without necessarily submitting an entire form for full error checking or validation and/or otherwise submitting multiple fields for error checking For example, as a user edits particular content within a webpage the user may commit certain fields for rendering (and/or intermediate error checking) before he has finished editing various other fields. Similarly, if a user is creating new content, he may desire to commit various of the new fields for rendering (and/or intermediate error checking) even though all fields within the new content may not be complete. As such, for example, it may be useful for IWE process 20 to selectively identify 234 errors associated only with fields that have been committed for rendering (e.g., as opposed to all the fields within an editable region) as well as, for example, related fields that have not been edited, have been previously checked for errors, and so on. In this way, for example, IWE process 20 may facilitate users editing content with multiple related (and/or unrelated) fields without necessarily generating error messages for the entire content after each (partial) edit is committed for rendering. In certain embodiments, when content is finally submitted for 
Corresponding product claim 19 is rejected similarly as claim 9 above.
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bilschak et al. (hereinafter Bil) "A Quick Introduction to Version Control with Git and GitHub". PLOS Computational Biology. January 19, 2016. pgs. 1 – 18 , in view of US 20140195892 A1; Hampton; Mark C. et al. (hereinafter Hampton); Bjorg, US 20080120298 A1; Duffy; John Joseph et al. (hereinafter Duffy) and US 6834279 B1; Chiang; Kuorong (hereinafter Chiang).
Regarding claim 4, the combination of Hampton, Duffy, Bjorg and Bil teach The method of claim 1, wherein analyzing the plurality of draft fragments associated with the draft comprises: identifying a plurality of fields of the content object associated with a draft fragment of the plurality of draft fragment, each field of the content object having a value; (Hampton [0006] The indicator associated with the editable region may include one or more of a field label , help text, and a control for editing a field included within the editable region. The in-line edit may include creation of new content associated with the editable region. The in-line edit may include an edit to existing content associated with the editable region. The operations may include creating an edited content draft including the new content. The operations may include generating a hashcode of the content object based on the plurality of fields and associated values of the plurality of the fields of the content object; and storing the hashcode of the content object in a data store. (Chiang [0013] In the present invention, two tables are required to be joined by an SQL statement due to an inclusion/exclusion condition. The columns (columns include a plurality of fields in them) that join (concatenating) the tables are called the hash key. The result of implementing the hash function on the hash key is called the hash value. Specifically, the hash function h is used to hash tuples of both relations on the basis of join attributes. The hash table itself consists of, for example, linked lists called hash buckets, and limits the number of pairs of tuples that must be compared. However, a comparison (probe) must still be performed when the hash values from both tables are equivalent (i.e., h(left)=h(right)). Thus, in one scenario, the hash value must be calculated for each of the rows in the right table. In an alternate embodiment, the hash value is stored in the "row header" that is associated with a physical row, so that the hash value is simply obtained as a pre-calculated value. Calculation or retrieval of the hash from the right table rows is always necessary because all of the hash values from the right table rows are needed. It will be understood that other embodiments of the present invention can have different mechanisms for performing this portion of the hash join without departing from the scope and spirit of the claims. )					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bil’s draft fragment methods, Hampton’s rough draft publishing methods, and make the addition of Chiang's hashing 
Corresponding product claim 14 is rejected similarly as claim 4 above.
Regarding claim 5, the combination of Hampton, Chiang, Duffy, Bjorg and Bil teach The method of claim 4, wherein generating the hashcode of the content object comprises: concatenating the plurality of fields of the content object; applying a hash function to the concatenated plurality of fields of the content object; and generating the hashcode of the content object based on the application of the hash function. (Chiang [0013] In the present invention, two tables are required to be joined by an SQL statement due to an inclusion/exclusion condition. The columns (columns include a plurality of fields in them) that join (concatenating) the tables (all tables include a plurality of fields) are called the hash key. The result of implementing the hash function on the hash key is called the hash value. Specifically, the hash function h is used to hash tuples of both relations on the basis of join attributes. The hash table itself consists of, for example, linked lists called hash buckets, and limits the number of pairs of tuples that must be compared. However, a comparison 
Corresponding product claim 15 is rejected similarly as claim 5 above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bilschak et al. (hereinafter Bil) "A Quick Introduction to Version Control with Git and GitHub". PLOS Computational Biology. January 19, 2016. pgs. 1 – 18 , in view of US 20140195892 A1; Hampton; Mark C. et al. (hereinafter Hampton), US 6834279 B1; Chiang; Kuorong (hereinafter Chiang), Bjorg, US 20080120298 A1; Duffy; John Joseph et al. (hereinafter Duffy) and US 20120304024 A1; Rohleder; Michael et al. (hereinafter Roh).
Regarding claim 6, the combination of Hampton, Duffy, Chiang and Bil teach The method of claim 4, further comprising: retrieving a current content object associated with the draft fragment, the current content object corresponding to the content object for which the draft fragment was created;; (Hampton [0045] Referring now also to FIG. 2, there is shown a diagrammatic view of an example process that may be implemented by an IWE process, e.g., client IWE process 20. generating a current hashcode of the current content object based on the plurality of fields of the current content object; (Chiang [0013] In the present invention, two tables are required to be joined by an SQL statement due to an comparing the hashcode of the content object stored in the data store with the current hashcode of the current content object; (Chiang [0015] The classical hash join mechanism is illustrated in FIG. 4. Specifically, the hash join mechanism 400 has an left table 402 and an right table 404. The left table 402 is put through a hash algorithm 406 to form hash table 408. There is a Scan and Compare operator 410 that scans 412, the right table 404, and compares (probes) the resulting hash value in operation 414 to the hash values in the hash table 408. )						but lack and determining a conflict in the draft in response to the stored  and determining a conflict in the draft in response to the stored hashcode of the content object and the current hashcode of the current content object not matching with each other.. ( Roh [0057] computing a replicate hash code of data resulting from a replicate performance of the data processing steps in a second one of the data processing units 202 or 201, and finally at 434 comparing the replicate hash code with the initial hash code, and producing an error signal in case of discrepancy between the replicate hash code and the initial hash code)												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bil’s draft fragment methods, Hampton’s rough draft publishing methods, Chiang's hashing methods, and make the addition of Roh's hash code comparison in order to increase the systems efficiency by reducing common caused problems (Roh [0004] reduce common cause failure possibilities.)
Corresponding product claim 16 is rejected similarly as claim 6 above.
Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Bilschak et al. (hereinafter Bil) "A Quick Introduction to Version Control with Git and GitHub". PLOS Computational Biology. January 19, 2016. pgs. 1 – 18 , in view of US 20140195892 A1; Hampton; Mark C. et al. (hereinafter Hampton), Bjorg, US 20080120298 A1; Duffy; John Joseph et al.(hereinafter Duffy) and US 20120304024 A1; Rohleder; Michael et al. (hereinafter Roh).
Regarding claim 7, the combination of Hampton, Bjorg, Duffy and Bil teach The method of claim 1, wherein resolving the conflict in the draft of the content item comprises; … conflict identified in the draft 
But lack displaying a message to the content provider, the message indicating a conflict displaying a message to the content provider, the message indicating a conflict . ( Roh [0054] Error signals produced by the R/R units 231, 232 may be used by the application software for display and/or corrective action ; [0074] At the display 611, for example, data can be outputted in a form perceptible by humans, for example, displaying to an occupant of the vehicle whether or not the doors 603 are shut, the vehicle and engine speeds and warnings of any failures or errors detected by the data processor 200. The nodes 611-614 may, as shown in FIG. 6, be connected to the data processor 200 and may, for example, transmit sensor data to the data processor 200 which may then be used by an application running on the data processor 200 to send node control data to drive the display and control actuators in the engine or the brake control nodes. )				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bil’s draft fragment methods, Hampton’s rough draft publishing methods, and make the addition of Roh's hash code comparison in order to increase the systems efficiency by reducing common caused problems (Roh [0004] reduce common cause failure possibilities.)
Corresponding product claim 17.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bilschak et al. (hereinafter Bil) "A Quick Introduction to Version Control with Git and GitHub". PLOS Computational Biology. January 19, 2016. pgs. 1 – 18 , in view of US 20140195892 A1; Hampton; Mark C. et al. (hereinafter Hampton), US 20080120298 A1; Duffy; John Joseph et al. (hereinafter Duffy), Bjorg and US 20120185449 A1; Gould; Joel et al. (hereinafter Gould). 
Regarding claim 8, the combination of Hampton, Duffy, Bjorg and Bil teach The method of claim 1, and processes/applications related to the draft fragments (Hampton [0078] In this way, for example, IWE process 20 may facilitate checking fields for errors without necessarily submitting an entire form for full error checking or validation and/or otherwise submitting multiple fields for error checking For example, as a user edits particular content within a webpage the user may commit certain fields for rendering (and/or intermediate error checking) before he has finished editing various other fields. Similarly, if a user is creating new content, he may desire to commit various of the new fields for rendering (and/or intermediate error checking) even though all fields within the new content may not be complete (may not be complete, means ). As such, for example, it may be useful for IWE process 20 to selectively identify 234 errors associated only with fields that have been committed for rendering (e.g., as opposed to all the fields within an editable region) as well as, for example, related fields that have not been edited, have been previously checked for errors, and so on. )				But lack one of following events: a plurality of draft fragments comprising a modification to a same field of a content object of the plurality of content objects  field of an old version of a content object which has since been updated; one or more draft  comprising a modification to a field of a content object that has been deleted ( Gould [0028] If the proposed change was determined to be invalid (NO), the proposed change is rejected (218). One or more user notifications can also be generated (220). In some examples, the notifications can identify one or more reasons why the proposed change was invalidated. For example, if the validation engine 110 rejects a proposed change because the proposed change includes instructions to modify a row that has been deleted in the pending record change 114, a notification can be generated on the user interface 102 that identifies the conflict between the proposed record change 104 and the pending record changes 114. )												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Bil’s draft fragment methods, Hampton’s rough draft publishing methods, and make the addition of Gould's conflict/error detection in order to create a efficient manner to maintain record systems ( Gould [0009] Aspects can include one or more of the following advantages. For example, the techniques described herein can be used to maintain the integrity and accuracy of various databases and files. The techniques described herein may also allow an administrator to efficiently maintain one or more record systems)
Corresponding product claim 18 is rejected similarly as claim 8 above.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (pages 13-20): “However, in order to forward the present application toward allowance, Applicant has amended claim 1 to more specifically define the claimed invention, and specifically those features that further differentiate the claimed invention from Bilschak, Hampton, Bjorg, and Duffy, as well as the other cited references. In particular, Applicant respectfully submits that Bilschak, either alone or in combination with Hampton and Bjorg, fails to disclose, or even suggest, a "method" comprising "resolving, responsive to detecting a conflict in the draft, the conflict in the draft of the content item based on at least a variety of priority factors to determine priority and order of changes to implement, wherein the variety of priority factors and order of changes to implement is used to determine multiple series of content items to be implemented sequentially or select changes to be implemented in parallel" as presently claimed. Support for these amendments may be found in at least paragraphs [0072]-[0073] of the specification. Applicant respectfully submits that none of the Bilschak, Hampton, Bjorg, and Duffy references, alone or in combination, teach all of these features. Nothing in these, or Examiner’s response:- The Examiner respectfully disagrees with the applicant. The examiner believes the amendment " wherein the variety of priority factors and order of changes to implement is used to determine multiple series of content items to be implemented sequentially or select changes to be implemented in parallel' is still taught by the prior art Duffy that teaches connected prior limitation "wherein the variety of priority factors and order of changes to implement is used to determine multiple series of content items to be implemented sequentially or select changes to be implemented in parallel". The transactions described in Duffy can represent "content items" and Duffy describes applying the priority/order methods to those corresponding transactions. As far as the combination, the examiner points to KSR rationale C - "Use of known technique to improve similar devices in the same way" as fair motivation to combine. The "known technique" is. The "similar devices" are. The common improvement is. The known technique is applying certain ordering methods to steps in order to create efficiency and priority implementation. The similar devices are database systems implementing commit transactions/methods in an editing process. The common improvement is 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165